DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 8, 10 – 11, and 13 – 15 are currently pending in the application.

Response to Arguments
Applicant’s arguments, see Remarks, filed August 20th, 2021, with respect to the amended independent claims have been fully considered and are persuasive.  The rejections of May 20th, 2021 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dragan Plavsic on November 11th, 2021.
This application has been amended as follows:
Claim 1 (Currently amended): A molded article, comprising a tubular base portion and an opening portion disposed in the tubular base portion,
wherein the tubular base portion has a base wall, a first side wall, a second side wall and an opposite wall,

wherein multiple V-groove-shaped first ribs are disposed at edges of the opening portion, along the long-side portion on a side of the first side wall and along the pair of short-side portions.

Reasons for Allowance
Claims 1 – 8, 10 – 11, and 13 – 15 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art as a whole fails to teach the limitations of the independent claims, specifically failing to teach multiple V-groove-shaped first ribs disposed at edges of an opening portion of a molded article comprising a tubular base portion and an opening portion. Furthermore, in view of the prior art, these features along with the other limitations listed in the independent claims would not have been obvious to one of ordinary skill in the art at the time of the invention. Claims 2 – 8, 10 – 11 and 13 – 14 are allowed based on dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743